Exhibit 10.2
 
 
UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY OR ANY SECURITY ACQUIRED UPON ITS EXERCISE IN CANADA
BEFORE NOVEMBER [●], 2016.
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY STATE
SECURITIES LAW.  THE HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR
THE BENEFIT OF SILVER BULL RESOURCES, INC. (THE “COMPANY”) THAT SUCH SECURITIES
MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO THE COMPANY,
(B) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT AND IN
COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAWS, (C) PURSUANT TO RULE 904
OF REGULATION S OF THE 1933 ACT, IF AVAILABLE, AND PURSUANT TO LOCAL LAWS AND
REGULATIONS, (D) IN COMPLIANCE WITH THE EXEMPTION FROM REGISTRATION UNDER THE
1933 ACT PROVIDED BY RULE 144 THEREUNDER, IF AVAILABLE, AND IN COMPLIANCE WITH
ANY APPLICABLE STATE SECURITIES LAWS OR (E) IN A TRANSACTION THAT DOES NOT
REQUIRE REGISTRATION UNDER THE 1933 ACT AND IN COMPLIANCE WITH ANY APPLICABLE
STATE SECURITIES LAWS, PROVIDED THAT, IN THE CASE OF (C), (D) OR (E), THE HOLDER
HAS DELIVERED TO THE COMPANY AND THE REGISTRAR AND TRANSFER AGENT AN OPINION OF
COUNSEL OF RECOGNIZED STANDING IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE COMPANY AND THE REGISTRAR AND TRANSFER AGENT TO SUCH EFFECT.
SILVER BULL RESOURCES, INC.
WARRANT CERTIFICATE
Certificate No:                                           2016-[●]
 
Number of Warrants:       [●]
Date: July [●], 2016

          
THIS CERTIFIES THAT, for value received, [●] (the “Holder”) is the registered
holder of [●] warrants (each a “Warrant”) to purchase shares of common stock,
US$0.01 par value per share (“Common Stock”), of Silver Bull Resources, Inc.
(the “Company”). Each Warrant shall entitle the Holder, subject to the terms and
conditions set forth in this certificate (this “Warrant Certificate”), to
acquire from the Company one fully paid and non-assessable share of Common Stock
(a “Warrant Share”) on payment of CDN$0.16 per share of Common Stock (the
“Exercise Price”), all subject to adjustment as hereinafter provided, at any
time commencing on the date hereof (the “Effective Date”) and continuing up to
4:00 p.m. (Vancouver time) on July [●], 2019 (the “Time of Expiry”); provided
that if, commencing on November [●], 2016, the closing price of the Common Stock
of the Company on the TSX (as defined below) is higher than CDN$0.30 for 20
consecutive trading days, then on the 20th consecutive trading day (the
“Acceleration Trigger Date”) the expiry date of the warrants may be accelerated
to the 20th trading day after the Acceleration Trigger Date by the issuance,
within three trading days of the Acceleration Trigger Date, of a news release
announcing such acceleration.

1. Exercise of Warrants.

1.1            Election to Purchase.
The rights evidenced by this Warrant Certificate may be exercised by the Holder
in whole or in part at any time commencing on the Effective Date, and continuing
up to the Time of Expiry and in accordance with the provisions hereof.  The
exercise may be effected by providing to the Company at its offices at Suite
1610, 777 Dunsmuir Street, Vancouver, B.C. V7Y 1K4, Canada (or such other
address as may be notified in writing by the Company) (i) a duly completed and
executed election to exercise form in substantially the form attached as Exhibit
“1” hereto (the “Election to Exercise”) and (ii) payment of the Exercise Price
by a certified cheque, bank draft or money order payable at par to the order of
the Company, or by wire or electronic funds transfer to an account designated by
the Company, in each case in the amount of the aggregate Exercise Price for the
number of shares of Common Stock specified in the Election to Exercise. Such
exercise shall be effective upon the personal delivery to, or if sent by mail or
other means of transmission upon actual receipt by, the Company of a duly
completed and executed Election to Exercise and the Exercise Price for the
number of shares of Common Stock specified in the Election to Exercise (the
“Exercise Date”).
 
1

--------------------------------------------------------------------------------

 
 
1.2            Cashless Exercise.
If, at the time of exercise of the Warrant, the Company is no longer an issuer
subject to the reporting requirements of Section 13(a) or 15(d) of the United
States Securities Exchange Act of 1934, as amended, then the Warrant may be
exercised by means of a “cashless exercise” (the “Cashless Exercise Right”),
whereby the Holder shall be entitled to receive that number of Warrant Shares
resulting from the following formula:
[image00002.jpg]
Where:
A =    the Current Market Price per Share (as defined below) immediately
preceding the date on which the Holder elects to exercise the Warrant by means
of the Cashless Exercise Right.
B =    the then applicable exercise price of the Warrant.
X =    the number of Warrant Shares that would otherwise have been issuable had
the Holder elected to exercise the Warrant by means of a cash exercise.
1.3            Partial Exercise.
If the Holder subscribes for a lesser number of shares of Common Stock than may
be subscribed for pursuant to this Warrant Certificate, the Company shall,
contemporaneously with the issuance of the certificates representing the Common
Stock issuable on the exercise of the Warrants so exercised, issue to the
Holder, without charge, a Warrant Certificate on identical terms in respect of
that number of shares of Common Stock in respect of which the Holder has not
exercised the rights evidenced by this Warrant Certificate.
1.4            Issuance of Common Stock.
The Company shall, as soon as possible after the Exercise Date, issue the number
of shares of Common Stock specified in the Election to Exercise. The Common
Stock issuable upon the exercise of the Warrants shall be deemed to have been
issued and the person or persons to whom such Common Stock is to be issued shall
be deemed to have become the holder or holders of record of such Common Stock on
the Exercise Date.
1.5            Certificates.
As promptly as practicable after the Exercise Date (but no later than three
business days following the Exercise Date), the Company shall issue and deliver
or cause to be delivered to the Holder, registered in the name of the Holder, at
the address specified therein, or, if not so specified in the Election to
Exercise, cause to be held for collection by the Holder at the address of the
Company as set out in subsection 1.1 (or at such additional place as may be
decided by the Company from time to time and notified in writing to the Holder),
certificates for that number of shares of Common Stock specified in the Election
to Exercise, a replacement Warrant Certificate, if any, and a cheque
representing the Fractional Cash Consideration (as defined below), if any.
1.6            Fractional Shares of Common Stock.
Fractional shares of Common Stock shall not be issued upon the exercise of any
Warrants. The Holder shall be entitled to cash compensation in lieu of
fractional shares of Common Stock of an amount in cash (the “Fractional Cash
Consideration”) equal (computed in the case of a fraction of a cent to the next
lower cent) to the value of the fractional share of Common Stock, in each case
calculated on the basis of the Current Market Price per Share at the date of
exercise of such Warrant.
 
2

--------------------------------------------------------------------------------

 
 

2. Anti-Dilution Protection.

2.1            Definitions.
For the purposes hereof, the words and terms defined below shall have the
respective meanings specified therefor in this subsection 2.1:

(i) “Current Market Price per Share”, at any date, means the price per share of
Common Stock (denominated in Canadian dollars based, if necessary, on the noon
rate of exchange as reported by the Bank of Canada) equal to the VWAP for the
five trading-days preceding such date (i) on the TSX, or (ii) if the Common
Stock is not traded on the TSX, on any other recognized stock exchange, or
(iii) if the Common Stock is not traded on a recognized stock exchange, on the
over-the-counter market. If the Common Stock is not then traded in the
over-the-counter market or on a recognized stock exchange, the Current Market
Price of the Common Stock shall be the fair market value of the Common Stock as
determined in good faith by the board of directors of the Company after
consultation with an internationally recognized investment dealer or investment
banker;

(ii) “director” means a director of the Company from time to time and reference
herein to an “action by the directors” means an action by the directors of the
Company as a board or, whenever duly empowered, an action by a committee of
directors;

(iii) “Dividends Paid in the Ordinary Course” means dividends paid on the Common
Stock in any fiscal year of the Company in cash, provided that the amount of
such dividends does not in such fiscal year exceed 50% of the consolidated net
income of the Company before extraordinary items for the period of 12
consecutive months ended immediately prior to the first day of such fiscal year
less the amount of all cash dividends payable on all shares ranking prior to or
on a parity with the Common Stock in respect of the payment of dividends (such
consolidated net income, extraordinary items and dividends to be shown in the
audited consolidated financial statements of the Company for such period of 12
consecutive months or if there are no audited consolidated financial statements
for such period, computed in accordance with generally accepted accounting
principles, consistent with those applied in the preparation of the most recent
audited consolidated financial statements of the Company);

(iv) “recognized stock exchange” means a stock exchange or quotation system
recognized by the Canadian Securities Administrators;

(v) “TSX” means the Toronto Stock Exchange; and

(vi) “VWAP”, for any period, means the volume weighted average trading price of
the Common Stock, calculated by dividing the total value by the total volume of
Common Stock traded for the trading days included in the relevant period.

2.2            Adjustments.
The Exercise Price and the number of shares of Common Stock issuable upon
exercise of the Warrants will be subject to adjustment from time to time upon
the occurrence of any of the events and in the manner provided as follows:

(a) If and whenever at any time prior to the Time of Expiry the Company shall:

(i) declare a dividend or make a distribution on the Common Stock payable in
Common Stock (or securities exchangeable for or convertible into Common Stock)

(ii) subdivide, redivide or change the outstanding Common Stock into a greater
number of shares of Common Stock; or

(iii) reduce, combine or consolidate the outstanding Common Stock into a lesser
number of shares of Common Stock,

 
3

--------------------------------------------------------------------------------

(any of such events in paragraphs (i), (ii) or (iii) above being called
a “Common Stock Reorganization”), then effective immediately after the record
date or effective date, as the case may be, at which the holders of Common Stock
are determined for the purposes of the Common Stock Reorganization, the Exercise
Price shall be adjusted to a price determined by multiplying the applicable
Exercise Price in effect on such effective date or record date by a fraction,
the numerator of which shall be the number of shares of Common Stock outstanding
on such effective date or record date before giving effect to such Common Stock
Reorganization and the denominator of which shall be the number of shares of
Common Stock outstanding immediately after giving effect to such Common Stock
Reorganization (including, in the case where securities exchangeable for or
convertible into Common Stock are distributed, the number of additional shares
of Common Stock that would have been outstanding had such securities been
exchanged for or converted into Common Stock immediately after giving effect to
such Common Stock Reorganization).

(b) If and whenever at any time prior to the Time of Expiry the Company shall
fix a record date for the issuing of rights, options or warrants to all or
substantially all of the holders of the Common Stock entitling them for a period
expiring not more than forty-five (45) days after such record date (the “Rights
Period”) to subscribe for or purchase Common Stock (or securities convertible
into or exchangeable for Common Stock) at a price per share (or having a
conversion or exchange price per share) which is less than 95% of the Current
Market Price per Share as of three days prior to the record date for such issue
(any of such events being called a “Rights Offering”), then effective
immediately after the end of the Rights Period the Exercise Price shall be
adjusted to a price determined by multiplying the applicable Exercise Price in
effect at the end of the Rights Period by a fraction the numerator of which
shall be the sum of:

(i) the number of shares of Common Stock outstanding as of the record date for
the Rights Offering; and

(ii) a number determined by dividing (A) either (i) the product of the number of
shares of Common Stock issued or subscribed during the Rights Period upon
exercise of the rights, warrants or options under the Rights Offering and the
price at which such Common Stock is offered, or (ii) as the case may be, the
product of the number of shares of Common Stock for or into which the
convertible or exchangeable securities offered during the Rights Period upon
exercise of the rights, warrants or options under the Rights Offering are
exchangeable or convertible and the exchange or conversion price of the
convertible or exchangeable securities so issued, by (B) the Current Market
Price per Share as of three days prior to the record date for the Rights
Offering, and

the denominator of which shall be the number of shares of Common Stock
outstanding (including the number of shares of Common Stock actually issued or
subscribed for during the Rights Period upon exercise of the rights, warrants or
options under the Rights Offering) or which would be outstanding upon the
conversion or exchange of all convertible or exchangeable securities issued
during the Rights Period upon exercise of the rights, warrants or options under
the Rights Offering, as applicable, in each case after giving effect to the
Rights Offering.
In order to give effect to the provisions of subsection 2.2(e) in the
circumstances described below, if the Holder shall have exercised its right to
purchase Common Stock during the period beginning immediately after the record
date for a Rights Offering and ending on the last day of the Rights Period
therefor, in addition to the Common Stock to which it is otherwise entitled upon
such exercise, then the Holder shall be entitled to that number of additional
shares of Common Stock equal to the result obtained when the difference, if any,
between the Exercise Price in effect immediately prior to the end of such Rights
Offering and the Exercise Price, as adjusted for such Rights Offering pursuant
to this subsection 2.2(b), is multiplied by the number of shares of Common Stock
issued upon exercise of the Warrants held by the Holder during such period, and
the resulting product is divided by the Exercise Price, as adjusted for such
Rights Offering pursuant to this subsection 2.2(b). Such additional shares of
Common Stock shall be deemed to have been issued to the Holder immediately
following the end of the Rights Period and a certificate for such additional
shares of Common Stock shall be delivered to the Holder within 10 business days
following the end of the Rights Period.
 
4

--------------------------------------------------------------------------------

 

(c) If and whenever at any time prior to the Time of Expiry the Company shall
fix a record date for the payment, issue or distribution to all or substantially
all of the holders of the Common Stock of (i) a dividend, (ii) any property,
cash or assets (including evidences of indebtedness), or (iii) rights, options,
warrants, or other securities (including, without limitation, securities
convertible into or exchangeable for Common Stock), and such payment, issue or
distribution does not constitute a Dividend Paid in the Ordinary Course, a
Common Stock Reorganization or a Rights Offering (any of such non-excluded
events being herein called a “Special Distribution”), the Exercise Price shall
be adjusted effective immediately after such record date to a price determined
by multiplying the applicable Exercise Price in effect on such record date by a
fraction:

(i) the numerator of which shall be:

(1) the product of the number of shares of Common Stock outstanding on such
record date and the Current Market Price per Share as of three days prior to
such record date; less

(2) the aggregate fair market value, as determined by action by the directors
(whose determination shall be conclusive) and subject to the prior approval of
the TSX and any other stock exchange or market on which the Common Stock may be
listed or traded, to the holders of the Common Stock of such dividend, property,
cash, assets, rights, options, warrants or other securities so paid, issued or
distributed less the aggregate fair market value, as determined by action of the
directors (whose determination shall be conclusive) and subject to the prior
approval of the TSX and any other stock exchange or market on which the Common
Stock may be listed or traded, of the consideration, if any, received therefor
by the Company, and

(ii) the denominator of which shall be the number of shares of Common Stock
outstanding on such record date multiplied by the Current Market Price per Share
as of three days prior to such record date.

Such adjustment shall be made successively whenever such a record date is fixed.
To the extent that such payment, issuance or distribution is not so made, the
Exercise Price shall be readjusted effective immediately to the Exercise Price
which would then be in effect based upon such payment, issuance or distribution
actually made.

(d) If and whenever at any time prior to the Time of Expiry there shall be a
reorganization, reclassification or other change of Common Stock at any time
outstanding or change of the Common Stock into other shares or into other
securities (other than a Common Stock Reorganization), or a consolidation,
amalgamation, arrangement or merger of the Company with or into any other
corporation or other entity, or a sale, lease, exchange or transfer of all or
substantially all of the undertaking or assets of the Company to another person
in which the holders of Common Stock are entitled to receive shares, other
securities or property, including cash (any of such events being herein called a
“Capital Reorganization”), if the Holder exercises its right to subscribe for
and purchase Common Stock pursuant to the exercise of the Warrants after the
effective date of such Capital Reorganization then the Holder shall be entitled
to receive, and shall accept for the same aggregate consideration in lieu of the
number of shares of Common Stock to which the Holder was theretofore entitled
upon such exercise, the aggregate number of shares, other securities or other
property, including cash, which it would have received as a result of such
Capital Reorganization had the Holder exercised its right to acquire Common
Stock immediately prior to the effective date or record date, as the case may
be, of the Capital Reorganization and had the Holder been the holder of such
Common Stock on such effective date or record date, as the case may be.

 
5

--------------------------------------------------------------------------------

 

(e) If determined appropriate by the directors, acting reasonably, and subject
to any required prior approval of the TSX and any other stock exchange or market
on which the Common Stock may be listed or traded, appropriate adjustments shall
be made in the application of the provisions set forth in this subsection 2.2,
with respect to any shares, other securities or other property, including cash,
deliverable upon the exercise of any Warrant. Any such adjustments shall be made
by and set forth in an agreement supplemental hereto approved by action by the
directors, acting reasonably, and shall for all purposes be conclusively deemed
to be appropriate adjustments.

(f) If and whenever at any time prior to the Time of Expiry there shall occur a
Common Stock Reorganization which results in an adjustment to the Exercise Price
pursuant to the provisions of this subsection 2.2, the number of shares of
Common Stock issuable (at the adjusted Exercise Price) upon the exercise of
Warrants shall be adjusted contemporaneously with the adjustment of the Exercise
Price by multiplying the number of shares of Common Stock theretofore issuable
on the exercise thereof by a fraction, the numerator of which shall be the
applicable Exercise Price in effect immediately prior to such adjustment and the
denominator of which shall be the applicable Exercise Price resulting from such
adjustment.

(g) In case the Company after the date of issue of the Warrants shall take any
action affecting the Common Stock, other than action described above in this
subsection 2.2, which in the opinion of the directors, acting reasonably, would
materially affect the rights of the Holder and/or the acquisition rights of the
Holder, then that number of shares of Common Stock which are to be received upon
the exercise of the Warrants shall be adjusted in such manner, if any, and at
such time, by action of the directors, acting reasonably, as they may determine
to be equitable to the Holder in the circumstances, but subject in all cases to
any necessary regulatory approval, including the prior consent of the TSX and
any other stock exchange or market on which the Common Stock may be listed or
traded.

2.3            Rules.
For the purposes of subsection 2.2 hereof, any adjustment shall be made
successively whenever an event referred to therein shall occur, subject to the
following provisions:

(a) no adjustment to the Exercise Price shall be required unless such adjustment
would result in a change of at least 1% in the prevailing Exercise Price and no
adjustment in the number of shares of Common Stock issuable upon exercise of the
Warrants will be required to be made unless the cumulative effect of such
adjustment or adjustments would change the number of shares of Common Stock
issuable upon the exercise of a Warrant by at least one share of Common Stock
and, for greater clarity, any adjustment which, except for the qualification of
this section, would otherwise have been required to be made shall be carried
forward and taken into account in any subsequent adjustment; provided, however,
that in no event shall the Company be obligated to issue fractional shares of
Common Stock or fractional interests in Common Stock upon exercise of a Warrant;

(b) if a dispute shall at any time arise with respect to adjustments to the
Exercise Price or the number of shares of Common Stock issuable pursuant to the
exercise rights represented by a Warrant, such disputes shall be conclusively
determined by the Company’s auditors or, if they are unable or unwilling to act,
by such other firm of independent chartered accountants as may be selected by
action by the directors and any such determination shall, absent manifest or
clerical error, be conclusive evidence of the correctness of any adjustments
made; and

(c) if the Company shall set a record date to determine the holders of its
Common Stock for the purpose of entitling them to receive any dividend or
distribution or any subscription or purchase rights, options or warrants and
shall thereafter and before the distribution to such shareholders of any such
dividend, distribution or subscription or purchase rights legally abandon its
plan to pay or deliver such dividend, distribution or subscription or purchase
rights, then no adjustment in the Exercise Price or the number of shares of
Common Stock issuable upon exercise of the Warrants shall be required by reason
of the setting of such record date.

 
6

--------------------------------------------------------------------------------

 
2.4            Taking of Actions.
As a condition precedent to the taking of any action which would require an
adjustment pursuant to subsection 2.2 hereof, the Company shall take any action
that may, in the opinion of counsel, be necessary in order that the Company may
validly and legally issue as fully paid and non-assessable all of the shares of
Common Stock which the Holder is entitled to receive in accordance with the
provisions of this Warrant Certificate.
2.5            Notice.
At least 10 business days prior to the effective date or record date, as the
case may be, of any event that requires or that may require an adjustment in any
of the exercise rights of the Holder under this Warrant Certificate, including
the number of shares of Common Stock that may be acquired under this Warrant
Certificate, the Company shall deliver to the Holder a certificate of the
Company specifying the particulars of such event and, if determinable, the
required adjustment and the computation of such adjustment. In case any
adjustment for which a certificate has been given is not then determinable, the
Company shall promptly after such adjustment is determinable deliver to the
Holder a certificate of the Company showing how such adjustment was computed.
The Company hereby covenants and agrees that the register of transfers and share
transfer books for the Common Stock shall be open during normal business hours
for inspection by the Holder, and that the Company will not take any action
which might deprive the Holder of the opportunity of exercising the rights of
subscription contained in this Warrant Certificate, during such 10 business day
period.

3. Covenants by the Company.

The Company hereby covenants and agrees as follows:

(a) it will reserve and there will remain unissued out of its authorized
capital, solely for the purpose of issuing upon the exercise of the Warrants, a
sufficient number of shares of Common Stock to satisfy the rights of acquisition
provided for in this Warrant Certificate;

(b) all shares of Common Stock issued upon exercise of the right to purchase
provided for herein shall, upon payment of the Exercise Price therefor, be duly
authorized and issued as fully paid and non-assessable shares of Common Stock;

(c) it will make all requisite filings under applicable securities legislation
in connection with the issuance of Common Stock upon exercise of the Warrants;

(d) it will at all times, so long as any of the Warrants evidenced by this
Warrant Certificate remain outstanding use its reasonable commercial efforts to
do and cause to be done all things necessary to maintain its status as a
reporting issuer not in default under the laws of the Provinces of British
Columbia, Alberta and Ontario; and

(e) it will at its expense and as expeditiously as possible, use its reasonable
commercial efforts to cause all shares of Common Stock issuable upon the
exercise of the Warrants to be duly listed on the TSX and/or any other
recognized stock exchange upon which the Common Stock may be then listed prior
to the issuance of such shares.

4. Representations and Warranties of the Company.

The Company hereby represents and warrants that:

(a) it is duly authorized and has all necessary corporate power and authority to
create and issue the Warrants evidenced hereby and the Common Stock issuable
upon the exercise of the Warrants;

(b) this Warrant Certificate has been duly executed and the Warrants evidenced
hereby represent valid, legal and binding obligations of the Company enforceable
in accordance with their terms, and the Company has the power and authority to
issue this certificate and to perform each of its obligations as herein
contained; and

 
7

--------------------------------------------------------------------------------

 

(c) the execution and delivery of this Warrant Certificate by the Company are
not, and the issuance of the Common Stock upon exercise of the Warrants in
accordance with the terms hereof, will not be, inconsistent with the Company’s
constating documents, and do not and will not contravene any provision of, or
constitute a default under, any applicable law or any indenture, mortgage,
contract or other instrument of which the Company is a party or by which it is
bound.

5. Transfer of Warrants.

The Warrants are non-transferable.

6. Replacement.

Upon receipt of evidence satisfactory to the Company, acting reasonably, of the
loss, theft, destruction or mutilation of this Warrant Certificate, the Company
shall issue and deliver to the Holder a replacement certificate containing the
same terms and conditions as this Warrant Certificate.

7. Expiry.

The Warrants shall expire and all rights to purchase Common Stock hereunder
shall cease and become null and void at the Time of Expiry.

8. Time.

Time shall be of the essence of this Warrant Certificate.

9. Governing Law.

This Warrant Certificate and its application and interpretation shall be
governed by and interpreted and construed in accordance with the laws of the
State of Nevada.

10. Legends on Common Stock.

Any certificate representing Common Stock issued upon the exercise of the
Warrants prior to the date that is four months and a day after the Effective
Date, will bear the following legend:
UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY IN CANADA BEFORE NOVEMBER [●], 2016.
Any certificate representing Common Stock issued upon the exercise of the
Warrants will bear the following U.S. restrictive legend (the “U.S. Legend”) and
Canadian restrictive legend:
U.S. Legend
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY STATE
SECURITIES LAW.  THE HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR
THE BENEFIT OF SILVER BULL RESOURCES, INC. (THE “COMPANY”) THAT SUCH SECURITIES
MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO THE COMPANY,
(B) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT AND IN
COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAWS, (C) PURSUANT TO RULE 904
OF REGULATION S OF THE 1933 ACT, IF AVAILABLE, AND PURSUANT TO LOCAL LAWS AND
REGULATIONS, (D) IN COMPLIANCE WITH THE EXEMPTION FROM REGISTRATION UNDER THE
1933 ACT PROVIDED BY RULE 144 THEREUNDER, IF AVAILABLE, AND IN COMPLIANCE WITH
ANY APPLICABLE STATE SECURITIES LAWS OR (E) IN A TRANSACTION THAT DOES NOT
REQUIRE REGISTRATION UNDER THE 1933 ACT AND IN COMPLIANCE WITH ANY APPLICABLE
STATE SECURITIES LAWS, PROVIDED THAT, IN THE CASE OF (C), (D) OR (E), THE HOLDER
HAS DELIVERED TO THE COMPANY AND THE REGISTRAR AND TRANSFER AGENT AN OPINION OF
COUNSEL OF RECOGNIZED STANDING IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE COMPANY AND THE REGISTRAR AND TRANSFER AGENT TO SUCH EFFECT.
 
 
8

--------------------------------------------------------------------------------

Canadian Restrictive Legend
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE LISTED ON THE TORONTO STOCK
EXCHANGE (THE “TSX”); HOWEVER, THE SAID SECURITIES CANNOT BE TRADED THROUGH THE
FACILITIES OF THE TSX SINCE THEY ARE NOT FREELY TRANSFERABLE, AND CONSEQUENTLY
ANY CERTIFICATE REPRESENTING SUCH SECURITIES IS NOT “GOOD DELIVERY” IN
SETTLEMENT OF TRANSACTIONS ON THE TSX.
provided that in the case of a sale of the Warrant Shares by the Holder made
pursuant to either (A) the provisions of Rule 144 of the United States
Securities Act of 1933 (the “1933 Act”); or (B) an effective registration
statement under the 1933 Act, the Company shall, at the Company’s own cost, use
commercially reasonable efforts to cause the transfer agent to remove the U.S.
Legend and deliver unlegended share certificates to the Holder within three
trading days following the delivery by the Holder to the Company or the
Company’s transfer agent of a share certificate endorsed with the U.S. Legend. 
If the Company’s transfer agent fails to deliver an unlegended share certificate
within such three trading day period, the Company will indemnify the Holder
(other than U.S. investors that are (i) brokers employed by Sprott Global
Resource Investments, Ltd. (the “Placement Agent”) or its affiliates or (ii) one
of the Exploration Capital Limited Partnerships managed by the Placement Agent
or its affiliates) for any damages and costs incurred as a result thereof,
provided that: (i) such indemnity shall not extend to any lost profits of the
Holder; and (ii) the aggregate amount of such indemnity in respect of any one
legend removal shall not exceed US$5,000.  For greater clarity, if, in the case
of a sale pursuant to, and subject to satisfaction of the conditions required
by, (A) or (B) above, the Company or the Company’s transfer agent requires a
legal opinion to remove the U.S. Legend from any certificates representing the
Warrant Shares as contemplated in this section 10, the Company shall use
commercially reasonable efforts to cause its legal counsel to deliver such legal
opinion at the Company’s expense.

11. Amendments.

Any alteration, amendment or revision to this Warrant Certificate may only be
made by a written agreement between the Company and the Holder.

12. Miscellaneous Interpretation Matters.

(a) The division of this Warrant Certificate into sections and subsections and
the insertion of headings are for convenience of reference only and shall not
affect the construction or interpretation hereof.

(b) Unless otherwise expressly provided or unless the context otherwise
requires, words importing the singular include the plural and vice versa and
words importing gender include all genders.

(c) The use of the words, “includes” or “including” shall be deemed to mean
“includes, without limitation”, or “including, without limitation”, as
applicable, in each case whether or not they are in fact followed by such words
or words of like import.

(d) For the purposes hereof, “business day” means any day except Saturday,
Sunday or a statutory holiday in Vancouver, British Columbia and, if any period
expires or any day on which any action is to be taken under this Warrant
Certificate falls on a day which is not a business day, it shall be deemed to
refer to the next business day.

 
9

--------------------------------------------------------------------------------

 

13. Severability.

If any covenant or provision herein or any portion hereof is determined to be
void, unenforceable or prohibited by the law of any province or the local
requirements of any provincial or federal government authority, such shall not
be deemed to affect or impair the validity of any other covenant or provision
herein or a portion thereof, as the case may be, nor the validity of such
covenant or provision or a portion thereof, as the case may be, in any other
jurisdiction.

14. Enurement.

This Warrant Certificate and all of its provisions shall enure to the benefit of
the Holder and its successors or personal representatives and shall be binding
upon the Company, its successors and permitted assigns.

15. Language.

The parties hereto acknowledge and confirm that they have requested that this
Warrant Certificate as well as all notices and other documents contemplated
hereby be drawn up in the English language.

16. General.

This Warrant Certificate is not valid for any purpose whatsoever unless and
until it has been signed by or on behalf of the Company. The holding of the
Warrants evidenced by this Warrant Certificate shall not be construed as
conferring upon the Holder any right or interest whatsoever as a shareholder of
the Company nor entitle the Holder to any right or interest in respect thereof
except as expressly provided in this Warrant Certificate. The Company will do,
execute, acknowledge and deliver or cause to be done, executed, acknowledged and
delivered, all other acts, deeds and assurances in law as may be reasonably
required for better accomplishing and effecting the intentions and provisions of
this Warrant Certificate.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]
 
 
 
10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be
executed by its duly authorized officer.
DATED as of the _____ day of July, 2016.



 
 
 
SILVER BULL RESOURCES, INC.
 
 
     
Name:         Sean Fallis
Title:            Chief Financial Officer
 

 
 

 
11

--------------------------------------------------------------------------------

EXHIBIT “1”
Election to Exercise
The undersigned hereby irrevocably elects to exercise the number of the Warrants
of Silver Bull Resources, Inc. set out below for the number of shares of Common
Stock as set forth below:



(i)             Number of Warrants to be exercised:   
                                        

(ii)             Number of shares of Common Stock: 
                                        

(iii)             Exercise
Price:                                                                                                  
                                        

(iv)             Aggregate Purchase Price [(ii) multiplied by (iii)]:    $

and hereby tenders a certified cheque, bank draft or cash, or immediately
available funds by wire or electronic funds transfer, for such aggregate
purchase price, and directs such Common Stock to be registered and certificates
therefor to be issued as directed below.


DATED this                                        day
of                                                                      ,
201___.
                          Per:____________________________________
Direction as to Registration
Name of Registered Holder:                     
_____________________________________
Address of Registered Holder:         _____________________________________
                                                              
_____________________________________
                                                              
_____________________________________


 
 